DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Comment(s)
Applicants’ figs.1-2 are conventional chiller system figs (see spec., pages 1 and 7) and therefor a “prior art label” required. 
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 1, the prior art of record(s) (closest prior art Kanebako et al., US patent No. US 6,635, 976 B2) fails to teach the currents applied by the controller having different magnitudes, and wherein a winding center axis of a first coil, wound on the first tooth forms a smallest angle with a line parallel to a gravitational direction among angles formed by winding center axis of the plurality of coils and the plurality of teeth respectively and in combination with the other limitations of the base claim.
As to claim 8, the prior art of record(s) (closest prior art Kanebako et al., US patent No. US 6,635, 976 B2) fails to teach a largest current is applied to a coil based on a motor being initially driven, to form a smallest angle with a line oriented parallel to a gravitational direction among angles formed by winding center axes of the plurality of coils and the plurality of teeth respectively, to levitate the rotating shaft and in combination with the other limitations of the base claim.
the controller is configured to apply a largest current to a coil, among the plurality of coils, that is located farthest away from ground on which the housing rests and in combination with the other limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Drawings & Information disclosure statement
Examiner acknowledges and verifies the drawings dated 08/12/2020 and IDS dated 08/12/2020 & 01/13/2022. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M. PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on Mon - Fri, 7:30 to 5, Alt. Fri, East. Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/ANTONY M PAUL/			
Primary Examiner of Art Unit 2846	03/04/2022